Exhibit 10.1

 

[g104491keimage002.jpg]

 

Corporate Offices
1000 Bishops Gate Blvd, Suite 300
Mount Laurel, NJ 08054-4632

 

June 2, 2005

 

Ms. Kathleen Donovan

1250 Taylor Drive

Langhorne, PA 19047

 

Dear Kathleen:

 

On behalf of MedQuist Inc. (the “Company”), this Agreement describes the terms
of your new employment as the Company’s Senior Vice President and Chief
Financial Officer, which must commence on a date mutually agreed to in writing
by you and the Company (the “Employment Commencement Date”).  For purposes of
this Agreement, you are referred to as the “Employee.”  Other capitalized terms
used in this Agreement have the meanings defined in Section 7, below.

 


1.  TERM.  THE COMPANY SHALL EMPLOY EMPLOYEE HEREUNDER FOR A THREE (3) YEAR TERM
COMMENCING ON THE EMPLOYMENT COMMENCEMENT DATE HEREOF (THE “TERM”), WHICH TERM
WILL BE AUTOMATICALLY EXTENDED FOR ADDITIONAL ONE (1) YEAR PERIODS BEGINNING ON
THE THIRD ANNIVERSARY OF THE EMPLOYMENT COMMENCEMENT DATE AND UPON EACH
SUBSEQUENT ANNIVERSARY THEREOF UNLESS EITHER PARTY PROVIDES THE OTHER PARTY WITH
AT LEAST NINETY (90) DAYS PRIOR WRITTEN NOTICE OF ITS INTENTION NOT TO RENEW
THIS AGREEMENT UNLESS TERMINATED EARLIER PURSUANT TO SECTIONS 3 OR 5 OF THIS
AGREEMENT.


 


2.  CONSIDERATION.

 

A.  COMPENSATION.  AS CONSIDERATION FOR ALL SERVICES RENDERED BY EMPLOYEE TO THE
COMPANY AND FOR THE COVENANTS CONTAINED HEREIN, EMPLOYEE WILL BE ENTITLED TO:

 

(1)  BASE SALARY AT AN ANNUAL RATE OF $375,000;

 

(2)  A SIGNING BONUS OF $200,000 WITH THE FOLLOWING PAYMENT SCHEDULE:  $50,000
TO BE PAID WITHIN THIRTY (30) DAYS OF EMPLOYMENT COMMENCEMENT DATE, AND $50,000
TO BE PAID ON THE 12 MONTH ANNIVERSARY OF THE EMPLOYMENT COMMENCEMENT DATE, AND
$100,000 TO BE PAID ON THE 24 MONTH ANNIVERSARY OF THE EMPLOYMENT COMMENCEMENT
DATE.  IN ORDER TO RECEIVE THE INSTALLMENTS OF THE SIGNING BONUS, YOU MUST BE
EMPLOYED BY THE COMPANY ON THE SCHEDULED DATE OF THE APPLICABLE INSTALLMENT
PAYMENT.  IN THE EVENT THAT YOU VOLUNTARILY RESIGN FROM THE COMPANY WITHIN YOUR
FIRST 12 MONTHS OF EMPLOYMENT, THE INITIAL $100,000 SIGNING BONUS INSTALLMENT
MUST BE REPAID ON A PRO RATA BASIS AND YOU WILL NOT BE ENTITLED TO THE REMAINING
INSTALLMENTS OF THE SIGNING BONUS;

 

(3)  PARTICIPATE IN MEDQUIST’S MANAGEMENT BONUS PLAN FOR 2005.  YOUR TARGET
BONUS IN THIS PLAN WILL BE 45% OF YOUR BASE SALARY FOR 2005 AND FOLLOWING YEARS;
PROVIDED, HOWEVER THAT YOUR BONUS FOR 2005 SHALL BE PRORATED BASED UPON YOUR
EMPLOYMENT COMMENCEMENT DATE.  THE TARGET BONUS IS THE PAYMENT AMOUNT THAT THE

 

--------------------------------------------------------------------------------


 

Employee shall be eligible to receive if the Company and Employee both attain
the pre-established bonus plan target objectives.  The actual bonus award may be
higher or lower than the target bonus amount based upon achievement of the
objectives by Employee and the Company.  Management Bonus Plan target objectives
shall be developed on or before February 28th of each year of the Management
Bonus Plan;

 

(4)  PARTICIPATE IN THE SAME EMPLOYEE BENEFIT PLANS AVAILABLE GENERALLY TO OTHER
FULL-TIME EMPLOYEES OF THE COMPANY, SUBJECT TO THE TERMS OF THOSE PLANS (AS THE
SAME MAY BE MODIFIED, AMENDED OR TERMINATED FROM TIME TO TIME); (BENEFITS
INFORMATION PACKAGE ENCLOSED);

 

(5)  IF EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE, THE
SEVERANCE PAY AND BENEFITS DESCRIBED BELOW IN SECTION 5.

 

B.  LONG TERM INCENTIVES.  IN ADDITION, FROM TIME TO TIME, THE BOARD MAY REVIEW
THE PERFORMANCE OF THE COMPANY AND EMPLOYEE AND, IN ITS SOLE DISCRETION, MAY
GRANT STOCK OPTIONS, SHARES OF RESTRICTED STOCK OR OTHER EQUITY-BASED INCENTIVES
TO EMPLOYEE TO REWARD EXTRAORDINARY PERFORMANCE AND/OR TO ENCOURAGE EMPLOYEE’S
FUTURE EFFORTS ON BEHALF OF THE COMPANY.  THE GRANT OF ANY SUCH EQUITY
INCENTIVES WILL BE SUBJECT TO THE TERMS OF THE COMPANY’S EQUITY-BASED PLANS AND
WILL BE EVIDENCED BY A SEPARATE AWARD AGREEMENT BY AND BETWEEN THE COMPANY AND
EMPLOYEE.

 

(1)  UPON JOINING MEDQUIST, YOU WILL BECOME ENTITLED TO A SPECIAL STOCK OPTION
GRANT OF 80,000 SHARES OF NON-QUALIFIED STOCK OPTIONS (“SPECIAL OPTION GRANT”)
TO PURCHASE COMPANY COMMON STOCK, NO PAR VALUE (“COMMON STOCK”), PURSUANT TO THE
COMPANY’S STOCK OPTION PLAN ADOPTED MAY 29, 2002 (THE “OPTION PLAN”).  THE GRANT
DATE OF THE SPECIAL OPTION GRANT WILL OCCUR ON THE LATER OF (I) THE DATE THE
COMPANY BECOMES CURRENT IN ITS REPORTING OBLIGATIONS UNDER THE SECURITIES
EXCHANGE ACT OF 1934; OR (II) THE FIRST DATE THEREAFTER WHEN THE FORM S8
REGISTRATION STATEMENT FOR THE OPTION PLAN COMPLIES WITH THE REQUIREMENT OF THE
SECURITIES EXCHANGE COMMISSION PROVIDED THAT YOU ARE STILL AN EMPLOYEE ON THE
GRANT DATE.  THE OPTION PRICE FOR THE SPECIAL OPTION GRANT SHALL BE EQUAL AT
LEAST TO THE FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK AS OF THE GRANT
DATE.  THE SPECIAL OPTION GRANT WILL BE SUBJECT TO ALL OF THE TERMS AND
CONDITIONS OF THE OPTION PLAN AND THE STOCK OPTION AGREEMENT THAT WILL BE ISSUED
IF AND WHEN THE GRANT BECOMES EFFECTIVE.  YOUR RIGHT TO EXERCISE THE OPTION WILL
VEST IN EQUAL 20% INSTALLMENTS ON EACH OF THE FIRST FIVE (5) ANNIVERSARIES OF
THE GRANT DATE.  IN THE EVENT OF A “CHANGE OF CONTROL” (AS DEFINED BELOW) OF THE
COMPANY WHILE YOU ARE AN EMPLOYEE, YOUR SPECIAL OPTION GRANT MAY, FROM AND AFTER
THE DATE WHICH IS SIX MONTHS AFTER THE CHANGE OF CONTROL (BUT NOT BEYOND THE
EXPIRATION DATE OF THE OPTION), BE EXERCISED FOR UP TO 100% OF THE TOTAL NUMBER
OF SHARES THEN SUBJECT TO THE SPECIAL OPTION GRANT MINUS THE NUMBER OF SHARES
PREVIOUSLY PURCHASED UPON EXERCISE OF SUCH OPTION (AS ADJUSTED FOR ANY CHANGE IN
THE OUTSTANDING SHARES OF THE COMMON STOCK OF THE COMPANY IN ACCORDANCE WITH THE
TERMS OF THE OPTION PLAN) AND YOUR VESTING DATE WILL ACCELERATE ACCORDINGLY.  A
“CHANGE OF CONTROL” SHALL BE DEEMED TO HAVE OCCURRED UPON THE HAPPENING OF ANY
OF THE FOLLOWING EVENTS:

 

(I)                                     A CHANGE WITHIN A TWELVE-MONTH PERIOD IN
THE HOLDERS OF MORE THAN 50% OF THE OUTSTANDING VOTING STOCK OF THE COMPANY; OR

 

2

--------------------------------------------------------------------------------


 

(II)                                  ANY OTHER EVENT DEEMED TO CONSTITUTE A
“CHANGE OF CONTROL” BY THE COMPANY’S BOARD OF DIRECTORS.

 

(2)  CONTINGENT UPON EMPLOYEE’S CONTINUED ATTAINMENT OF PERFORMANCE OBJECTIVES,
THE COMPANY AGREES TO DELIVER A LONG TERM INCENTIVE VALUE OF $60,000 ANNUALLY
THROUGH ONE OF THE FOLLOWING, AS DETERMINED IN THE COMPANY’S SOLE DISCRETION:
(I) A STOCK OPTION GRANT PURSUANT TO THE OPTION PLAN, (II) A RESTRICTED STOCK
GRANT OR (III) A CASH-BASED LONG TERM INCENTIVE PROGRAM TO BE DEVELOPED.  THE
LONG TERM INCENTIVE VALUE OF COMPANY STOCK WILL BE CALCULATED BASED ON AN
INDUSTRY ACCEPTED STOCK VALUATION METHODOLOGY. 

 

3.  EMPLOYMENT-AT-WILL.  NOTHING CONTAINED IN THIS AGREEMENT IS INTENDED TO
CREATE AN EMPLOYMENT RELATIONSHIP WHEREBY EMPLOYEE WILL BE EMPLOYED OTHER THAN
AS AN “AT-WILL” EMPLOYEE.  EMPLOYEE’S EMPLOYMENT BY THE COMPANY MAY BE
TERMINATED BY EMPLOYEE OR THE COMPANY AT ANY TIME; PROVIDED, HOWEVER, THAT WHILE
EMPLOYED BY THE COMPANY, THE TERMS AND CONDITIONS OF EMPLOYEE’S EMPLOYMENT BY
THE COMPANY WILL BE AS HEREIN SET FORTH; AND PROVIDED FURTHER, THAT SECTION 4 OF
THIS AGREEMENT WILL SURVIVE THE TERMINATION OF EMPLOYEE’S EMPLOYMENT.

 

4.  COVENANTS.

 

A.                                       NON-SOLICITATION.  WHILE EMPLOYED BY
THE COMPANY AND FOR THE EIGHTEEN (18) MONTH PERIOD FOLLOWING THE CESSATION OF
THAT EMPLOYMENT FOR ANY REASON (AND WITHOUT REGARD TO WHETHER SUCH CESSATION WAS
INITIATED BY EMPLOYEE OR THE COMPANY), EMPLOYEE WILL NOT DO ANY OF THE FOLLOWING
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY:

 

(1)  SOLICIT, ENTICE OR INDUCE, EITHER DIRECTLY OR INDIRECTLY, ANY PERSON, FIRM
OR CORPORATION WHO OR WHICH IS A CLIENT OR CUSTOMER OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO BECOME A CLIENT OR CUSTOMER OF ANY OTHER PERSON, FIRM OR
CORPORATION;

 

(2)  INFLUENCE OR ATTEMPT TO INFLUENCE, EITHER DIRECTLY OR INDIRECTLY, ANY
CUSTOMER OF THE COMPANY OR ITS SUBSIDIARIES TO TERMINATE OR MODIFY ANY WRITTEN
OR ORAL AGREEMENT OR COURSE OF DEALING WITH THE COMPANY OR ITS SUBSIDIARIES
(EXCEPT IN EMPLOYEE’S CAPACITY AS AN EMPLOYEE OF THE COMPANY); OR

 

(3)  INFLUENCE OR ATTEMPT TO INFLUENCE, EITHER DIRECTLY OR INDIRECTLY, ANY
PERSON TO TERMINATE OR MODIFY ANY EMPLOYMENT, CONSULTING, AGENCY,
DISTRIBUTORSHIP, LICENSING OR OTHER SIMILAR RELATIONSHIP OR ARRANGEMENT WITH THE
COMPANY OR ITS SUBSIDIARIES (EXCEPT IN EMPLOYEE’S CAPACITY AS AN EMPLOYEE OF THE
COMPANY).

 

B.                                      NON-DISCLOSURE.  EMPLOYEE SHALL NOT USE
FOR EMPLOYEE’S PERSONAL BENEFIT, OR DISCLOSE, COMMUNICATE OR DIVULGE TO, OR USE
FOR THE DIRECT OR INDIRECT BENEFIT OF ANY PERSON, FIRM, ASSOCIATION OR COMPANY
OTHER THAN COMPANY, ANY “CONFIDENTIAL INFORMATION,” WHICH TERM SHALL MEAN ANY
INFORMATION REGARDING THE BUSINESS METHODS, BUSINESS POLICIES, POLICIES,
PROCEDURES, TECHNIQUES, RESEARCH OR DEVELOPMENT PROJECTS OR RESULTS, HISTORICAL
OR PROJECTED FINANCIAL INFORMATION, BUDGETS, TRADE SECRETS, OR OTHER KNOWLEDGE
OR PROCESSES OF, OR DEVELOPED BY, COMPANY OR ANY OTHER CONFIDENTIAL

 

3

--------------------------------------------------------------------------------


 

information relating to or dealing with the business operations of Company, made
known to Employee or learned or acquired by Employee while in the employ of
Company, but Confidential Information shall not include information otherwise
lawfully known generally by or readily accessible to the general public.  The
foregoing provisions of this subsection shall apply during and after the period
when the Employee is an employee of the Company and shall be in addition to (and
not a limitation of) any legally applicable protections of Company interest in
confidential information, trade secrets, and the like.  At the termination of
Employee’s employment with Company, Employee shall return to the Company all
copies of Confidential Information in any medium, including computer tapes and
other forms of data storage.

 

C.                                       NON-COMPETITION.  WHILE EMPLOYED BY THE
COMPANY AND FOR THE EIGHTEEN (18) MONTH PERIOD FOLLOWING THE CESSATION OF THAT
EMPLOYMENT FOR ANY REASON (AND WITHOUT REGARD TO WHETHER SUCH CESSATION WAS
INITIATED BY EMPLOYEE OR THE COMPANY), EMPLOYEE SHALL NOT DIRECTLY OR INDIRECTLY
ENGAGE IN (AS A PRINCIPAL, SHAREHOLDER, PARTNER, DIRECTOR, OFFICER, AGENT,
EMPLOYEE, CONSULTANT OR OTHERWISE) OR BE FINANCIALLY INTERESTED IN ANY BUSINESS
WHICH IS INVOLVED IN BUSINESS ACTIVITIES WHICH ARE THE SAME AS OR IN DIRECT
COMPETITION WITH BUSINESS ACTIVITIES CARRIED ON BY THE COMPANY, OR BEING
DEFINITIVELY PLANNED BY THE COMPANY AT THE TIME OF TERMINATION OF EMPLOYEE’S
EMPLOYMENT.  NOTHING CONTAINED IN THIS SUBSECTION SHALL PREVENT EMPLOYEE FROM
HOLDING FOR INVESTMENT UP TO THREE PERCENT (3%) OF ANY CLASS OF EQUITY
SECURITIES OF A COMPANY WHOSE SECURITIES ARE PUBLICLY TRADED ON A NATIONAL
SECURITIES EXCHANGE OR IN A NATIONAL MARKET SYSTEM.

 

D.                                      INTELLECTUAL PROPERTY & COMPANY
CREATIONS.

 

(1)  OWNERSHIP.  ALL RIGHT, TITLE AND INTEREST IN AND TO ANY AND ALL IDEAS,
INVENTIONS, DESIGNS, TECHNOLOGIES, FORMULAS, METHODS, PROCESSES, DEVELOPMENT
TECHNIQUES, DISCOVERIES, COMPUTER PROGRAMS OR INSTRUCTIONS (WHETHER IN SOURCE
CODE, OBJECT CODE, OR ANY OTHER FORM), COMPUTER HARDWARE, ALGORITHMS, PLANS,
CUSTOMER LISTS, MEMORANDA, TESTS, RESEARCH, DESIGNS, SPECIFICATIONS, MODELS,
DATA, DIAGRAMS, FLOW CHARTS, TECHNIQUES (WHETHER REDUCED TO WRITTEN FORM OR
OTHERWISE), PATENTS, PATENT APPLICATIONS, FORMATS, TEST RESULTS, MARKETING AND
BUSINESS IDEAS, TRADEMARKS, TRADE SECRETS, SERVICE MARKS, TRADE DRESS, LOGOS,
TRADE NAMES, FICTITIOUS NAMES, BRAND NAMES, CORPORATE NAMES, ORIGINAL WORKS OF
AUTHORSHIP, COPYRIGHTS, COPYRIGHTABLE WORKS, MASK WORKS, COMPUTER SOFTWARE, ALL
OTHER SIMILAR INTANGIBLE PERSONAL PROPERTY, AND ALL IMPROVEMENTS, DERIVATIVE
WORKS, KNOW-HOW, DATA, RIGHTS AND CLAIMS RELATED TO THE FOREGOING THAT HAVE BEEN
OR ARE CONCEIVED, DEVELOPED OR CREATED IN WHOLE OR IN PART BY THE EMPLOYEE
(A) AT ANY TIME AND AT ANY PLACE THAT RELATES DIRECTLY OR INDIRECTLY TO THE
BUSINESS OF THE COMPANY, AS THEN OPERATED, OPERATED IN THE PAST OR UNDER
CONSIDERATION OR DEVELOPMENT OR (B) AS A RESULT OF TASKS ASSIGNED TO EMPLOYEE BY
THE COMPANY (COLLECTIVELY, “COMPANY CREATIONS”), SHALL BE AND BECOME AND REMAIN
THE SOLE AND EXCLUSIVE PROPERTY OF THE COMPANY AND SHALL BE CONSIDERED “WORKS
MADE FOR HIRE” AS THAT TERM IS DEFINED PURSUANT TO APPLICABLE STATUTES AND LAW.

 

(2)  ASSIGNMENT.  TO THE EXTENT THAT ANY OF THE COMPANY CREATIONS MAY NOT BY LAW
BE CONSIDERED A WORK MADE FOR HIRE, OR TO THE EXTENT THAT, NOTWITHSTANDING THE
FOREGOING, EMPLOYEE RETAINS ANY INTEREST IN OR TO THE COMPANY CREATIONS,
EMPLOYEE

 

4

--------------------------------------------------------------------------------


 

hereby irrevocably assigns and transfers to the Company any and all right,
title, or interest that Employee has or may have, either now or in the future,
in and to the Company Creations, and any derivatives thereof, without the
necessity of further consideration.  Employee shall promptly and fully disclose
all Company Creations to the Company and shall have no claim for additional
compensation for Company Creations.  The Company shall be entitled to obtain and
hold in its own name all copyrights, patents, trade secrets, trademarks, and
service marks with respect to such Company Creations.

 

(3)  DISCLOSURE & COOPERATION.  EMPLOYEE SHALL KEEP AND MAINTAIN ADEQUATE AND
CURRENT WRITTEN RECORDS OF ALL COMPANY CREATIONS AND THEIR DEVELOPMENT BY
EMPLOYEE (SOLELY OR JOINTLY WITH OTHERS), WHICH RECORDS SHALL BE AVAILABLE AT
ALL TIMES TO AND REMAIN THE SOLE PROPERTY OF THE COMPANY.  EMPLOYEE SHALL
COMMUNICATE PROMPTLY AND DISCLOSE TO THE COMPANY, IN SUCH FORM AS THE COMPANY
MAY REASONABLY REQUEST, ALL INFORMATION, DETAILS AND DATA PERTAINING TO ANY
COMPANY CREATIONS.  EMPLOYEE FURTHER AGREES TO EXECUTE AND DELIVER TO THE
COMPANY OR ITS DESIGNEE(S) ANY AND ALL FORMAL TRANSFERS AND ASSIGNMENTS AND
OTHER DOCUMENTS AND TO PROVIDE ANY FURTHER COOPERATION OR ASSISTANCE REASONABLY
REQUIRED BY THE COMPANY TO PERFECT, MAINTAIN OR OTHERWISE PROTECT ITS RIGHTS IN
THE COMPANY CREATIONS.  EMPLOYEE HEREBY DESIGNATES AND APPOINTS THE COMPANY OR
ITS DESIGNEE AS EMPLOYEE’S AGENT AND ATTORNEY-IN-FACT TO EXECUTE ON EMPLOYEE’S
BEHALF ANY ASSIGNMENTS OR OTHER DOCUMENTS DEEMED NECESSARY BY THE COMPANY TO
PERFECT, MAINTAIN OR OTHERWISE PROTECT THE COMPANY’S RIGHTS IN ANY COMPANY
CREATIONS.

 

E.                                       ACKNOWLEDGMENTS.  EMPLOYEE ACKNOWLEDGES
THAT THE COVENANTS ARE REASONABLE AND NECESSARY TO PROTECT THE COMPANY’S
LEGITIMATE BUSINESS INTERESTS, ITS RELATIONSHIPS WITH ITS CUSTOMERS, ITS TRADE
SECRETS AND OTHER CONFIDENTIAL OR PROPRIETARY INFORMATION.  EMPLOYEE FURTHER
ACKNOWLEDGES THAT THE DURATION AND SCOPE OF THE COVENANTS ARE REASONABLE GIVEN
THE NATURE OF THIS AGREEMENT AND THE POSITION EMPLOYEE HOLDS OR WILL HOLD WITHIN
THE COMPANY.  EMPLOYEE FURTHER ACKNOWLEDGES THAT THE COVENANTS ARE INCLUDED
HEREIN TO INDUCE THE COMPANY TO ENTER INTO THIS AGREEMENT AND THAT THE COMPANY
WOULD NOT HAVE ENTERED INTO THIS AGREEMENT OR OTHERWISE EMPLOYED OR CONTINUED TO
EMPLOY THE EMPLOYEE IN THE ABSENCE OF THE COVENANTS.  FINALLY, EMPLOYEE ALSO
ACKNOWLEDGES THAT ANY BREACH, WILLFUL OR OTHERWISE, OF THE COVENANTS WILL CAUSE
CONTINUING AND IRREPARABLE INJURY TO THE COMPANY FOR WHICH MONETARY DAMAGES,
ALONE, WILL NOT BE AN ADEQUATE REMEDY.

 

F.                                         ENFORCEMENT.

 

(1)  IF ANY COURT DETERMINES THAT THE COVENANTS, OR ANY PART THEREOF, IS
UNENFORCEABLE BECAUSE OF THE DURATION OR SCOPE OF SUCH PROVISION, THAT COURT
WILL HAVE THE POWER TO MODIFY SUCH PROVISION AND, IN ITS MODIFIED FORM, SUCH
PROVISION WILL THEN BE ENFORCEABLE.

 

(2)  THE PARTIES ACKNOWLEDGE THAT SIGNIFICANT DAMAGES WILL BE CAUSED BY A BREACH
OF ANY OF THE COVENANTS, BUT THAT SUCH DAMAGES WILL BE DIFFICULT TO QUANTIFY. 
THEREFORE, THE PARTIES AGREE THAT IF EMPLOYEE BREACHES ANY OF THE COVENANTS,
LIQUIDATED DAMAGES WILL BE PAID BY EMPLOYEE IN THE FOLLOWING MANNER:

 

5

--------------------------------------------------------------------------------


 

(I)                                     ANY COMPANY STOCK OPTIONS, STOCK
APPRECIATION RIGHTS, RESTRICTED STOCK UNITS OR SIMILAR EQUITY INCENTIVES THEN
HELD BY EMPLOYEE, WHETHER OR NOT THEN VESTED, WILL BE IMMEDIATELY AND
AUTOMATICALLY FORFEITED;

 

(II)                                  ANY SHARES OF RESTRICTED STOCK ISSUED BY
THE COMPANY, THEN HELD BY EMPLOYEE OR HER PERMITTED TRANSFEREE AND THEN SUBJECT
TO FORFEITURE WILL BE IMMEDIATELY AND AUTOMATICALLY FORFEITED; AND

 

(III)                                 ANY OBLIGATION OF THE COMPANY TO PROVIDE
SEVERANCE PAY OR BENEFITS (WHETHER PURSUANT TO SECTION 5 OR OTHERWISE) WILL
CEASE.

 

(3)  IN ADDITION TO THE REMEDIES SPECIFIED IN SECTION 4(F)(2) AND ANY OTHER
RELIEF AWARDED BY ANY COURT, IF EMPLOYEE BREACHES ANY OF THE COVENANTS:

 

(I)                                   EMPLOYEE WILL BE REQUIRED TO ACCOUNT FOR
AND PAY OVER TO THE COMPANY ALL COMPENSATION, PROFITS, MONIES, ACCRUALS,
INCREMENTS OR OTHER BENEFITS DERIVED OR RECEIVED BY EMPLOYEE AS A RESULT OF ANY
SUCH BREACH; AND

 

(II)                                THE COMPANY WILL BE ENTITLED TO INJUNCTIVE
OR OTHER EQUITABLE RELIEF TO PREVENT FURTHER BREACHES OF THE COVENANTS BY
EMPLOYEE.

 

(4)  IF EMPLOYEE BREACHES SECTION 4, THEN THE DURATION OF THE RESTRICTION
THEREIN CONTAINED WILL BE EXTENDED FOR A PERIOD EQUAL TO THE PERIOD THAT
EMPLOYEE WAS IN BREACH OF SUCH RESTRICTION.

 

5.  TERMINATION.  EMPLOYEE’S EMPLOYMENT BY THE COMPANY MAY BE TERMINATED AT ANY
TIME.  UPON TERMINATION, EMPLOYEE WILL BE ENTITLED TO THE PAYMENT OF ACCRUED AND
UNPAID SALARY THROUGH THE DATE OF SUCH TERMINATION.  ALL SALARY, COMMISSIONS AND
BENEFITS WILL CEASE AT THE TIME OF SUCH TERMINATION, SUBJECT TO THE TERMS OF ANY
BENEFIT PLANS THEN IN FORCE OR ENFORCEABLE UNDER APPLICABLE LAW AND APPLICABLE
TO EMPLOYEE, AND THE COMPANY WILL HAVE NO FURTHER LIABILITY OR OBLIGATION
HEREUNDER BY REASON OF SUCH TERMINATION; PROVIDED, HOWEVER, THAT SUBJECT TO
SECTION 4(F)(2)(III), IF EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY
WITHOUT CAUSE, EMPLOYEE WILL BE ENTITLED TO (A) CONTINUED PAYMENT OF HER BASE
SALARY (AT THE RATE IN EFFECT UPON TERMINATION) FOR A PERIOD OF 12 MONTHS; (B) A
PAYMENT EQUAL TO THE AVERAGE OF THE LAST THREE BONUSES FROM THE MEDQUIST
MANAGEMENT BONUS PLAN RECEIVED BY EMPLOYEE.  IN THE EVENT THAT THERE ARE NOT
THREE FULL YEARS OF EMPLOYMENT, THEN THE AVERAGE OF THE LAST TWO YEARS WILL
APPLY.  IF LESS THAN TWO YEARS, THE TARGET BONUS WILL BE PAID; AND
NOTWITHSTANDING THE FOREGOING, NO AMOUNT WILL BE PAID OR BENEFIT PROVIDED UNDER
THIS SECTION 5 UNLESS AND UNTIL (X) EMPLOYEE EXECUTES AND DELIVERS A GENERAL
RELEASE OF CLAIMS AGAINST THE COMPANY AND ITS SUBSIDIARIES IN A FORM PRESCRIBED
BY THE COMPANY, AND (Y) SUCH RELEASE BECOMES IRREVOCABLE.  ANY SEVERANCE PAY OR
BENEFITS PROVIDED UNDER THIS SECTION 5 WILL BE IN LIEU OF, NOT IN ADDITION TO,
ANY OTHER SEVERANCE ARRANGEMENT MAINTAINED BY THE COMPANY.

 

6.  MISCELLANEOUS.

 

A.                                       OTHER AGREEMENTS.  EMPLOYEE REPRESENTS
AND WARRANTS TO THE COMPANY THAT THERE ARE NO RESTRICTIONS, AGREEMENTS OR
UNDERSTANDINGS WHATSOEVER TO WHICH

 

6

--------------------------------------------------------------------------------


 

she is a party that would prevent or make unlawful her execution of this
Agreement, that would be inconsistent or in conflict with this Agreement or
Employee’s obligations hereunder, or that would otherwise prevent, limit or
impair the performance by Employee of her duties to the Company.

 

B.                                      ENTIRE AGREEMENT; AMENDMENT.  THIS
AGREEMENT CONTAINS THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO
RELATING TO THE SUBJECT MATTER HEREOF, AND MERGES AND SUPERSEDES ALL PRIOR AND
CONTEMPORANEOUS DISCUSSIONS, AGREEMENTS AND UNDERSTANDINGS OF EVERY NATURE
RELATING TO THE EMPLOYMENT OF EMPLOYEE BY THE COMPANY.  THIS AGREEMENT MAY NOT
BE CHANGED OR MODIFIED, EXCEPT BY AN AGREEMENT IN WRITING SIGNED BY EACH OF THE
PARTIES HERETO.

 

C.                                       WAIVER.  ANY WAIVER OF ANY TERM OR
CONDITION HEREOF WILL NOT OPERATE AS A WAIVER OF ANY OTHER TERM OR CONDITION OF
THIS AGREEMENT.  ANY FAILURE TO ENFORCE ANY PROVISION HEREOF WILL NOT OPERATE AS
A WAIVER OF SUCH PROVISION OR OF ANY OTHER PROVISION OF THIS AGREEMENT.

 

D.                                      GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
JERSEY WITHOUT REGARD TO THE APPLICATION OF THE PRINCIPLES OF CONFLICTS OF LAWS.

 

E.                                       SEVERABILITY.  WHENEVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT WILL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY
APPLICABLE LAW OR RULE IN ANY JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WILL NOT AFFECT ANY OTHER PROVISION OR THE EFFECTIVENESS OR
VALIDITY OF ANY PROVISION IN ANY OTHER JURISDICTION, AND THIS AGREEMENT WILL BE
REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID,
ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN HEREIN CONTAINED.

 

F.                                         WAGE CLAIMS.  THE PARTIES INTEND THAT
ALL OBLIGATIONS TO PAY COMPENSATION TO EMPLOYEE BE OBLIGATIONS SOLELY OF THE
COMPANY.  THEREFORE, INTENDING TO BE BOUND BY THIS PROVISION, EMPLOYEE HEREBY
WAIVES ANY RIGHT TO CLAIM PAYMENT OF AMOUNTS OWED TO HER, NOW OR IN THE FUTURE,
FROM DIRECTORS OR OFFICERS OF THE COMPANY IN THE EVENT OF THE COMPANY’S
INSOLVENCY.

 

G.                                      SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
IS BINDING ON THE COMPANY’S SUCCESSORS AND ASSIGNS.

 

H.                                      SECTION HEADINGS.  THE SECTION HEADINGS
IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY; THEY FORM NO PART OF THIS AGREEMENT
AND WILL NOT AFFECT ITS INTERPRETATION.

 

I.                                          COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TOGETHER WILL CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.

 

7

--------------------------------------------------------------------------------


 

J.                                          INDEMNIFICATION.  EMPLOYEE SHALL BE
INDEMNIFIED FOR ACTS PERFORMED IN GOOD FAITH AS AN OFFICER, DIRECTOR OR EMPLOYEE
OF THE COMPANY IN THE MANNER PROVIDED IN THE COMPANY’S CHARTER AND BY-LAWS, AND
SHALL BE COVERED BY DIRECTOR AND OFFICER LIABILITY INSURANCE COVERAGE FOR SUCH
ACTS TO THE SAME EXTENT THAT ANY SUCH COVERAGE IS PROVIDED TO THE COMPANY’S
EXECUTIVE OFFICERS.

 

7.                                       DEFINITIONS.  CAPITALIZED TERMS USED
HEREIN WILL HAVE THE MEANINGS BELOW DEFINED:

 

A.                                       “BUSINESS” MEANS ELECTRONIC
TRANSCRIPTION SERVICES AND OTHER HEALTH INFORMATION MANAGEMENT SOLUTIONS
SERVICES BUSINESSES IN WHICH THE COMPANY OR ITS SUBSIDIARIES ARE ENGAGED
ANYWHERE WITHIN THE UNITED STATES.

 

B.                                      “CAUSE” MEANS THE OCCURRENCE OF ANY OF
THE FOLLOWING:  (1) EMPLOYEE’S REFUSAL, WILLFUL FAILURE OR INABILITY TO PERFORM
(OTHER THAN DUE TO ILLNESS OR DISABILITY) HER EMPLOYMENT DUTIES OR TO FOLLOW THE
LAWFUL DIRECTIVES OF HER SUPERIORS; (2) MISCONDUCT OR GROSS NEGLIGENCE BY
EMPLOYEE IN THE COURSE OF EMPLOYMENT; (3) CONDUCT OF EMPLOYEE INVOLVING ANY TYPE
OF DISLOYALTY TO THE COMPANY OR ITS SUBSIDIARIES, INCLUDING, WITHOUT LIMITATION:
FRAUD, EMBEZZLEMENT, THEFT OR DISHONESTY IN THE COURSE OF EMPLOYMENT; (4) A
CONVICTION OF OR THE ENTRY OF A PLEA OF GUILTY OR NOLO CONTENDERE TO A CRIME
INVOLVING MORAL TURPITUDE OR THAT OTHERWISE COULD REASONABLY BE EXPECTED TO HAVE
AN ADVERSE EFFECT ON THE OPERATIONS, CONDITION OR REPUTATION OF THE COMPANY,
(5) A MATERIAL BREACH BY EMPLOYEE OF ANY AGREEMENT WITH OR FIDUCIARY DUTY OWED
TO THE COMPANY; OR (6) ALCOHOL ABUSE OR USE OF CONTROLLED DRUGS OTHER THAN IN
ACCORDANCE WITH A PHYSICIAN’S PRESCRIPTION.

 

C.                                       “COVENANTS” MEANS THE COVENANTS SET
FORTH IN SECTION 4 OF THIS AGREEMENT.

 

To acknowledge your agreement to and acceptance of the terms and conditions of
this Agreement, please sign below in the space provided within five (5) days of
the date of this Agreement and return a signed copy to my attention.  If the
Agreement is not signed and returned within (5) days, the terms and conditions
of this Agreement will be deemed withdrawn.

 

 

Sincerely,

 

 

 

MEDQUIST INC.

 

 

 

 

 

By:

 

 

 

 

Frank W. Lavelle

 

 

President

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

Kathleen Donovan

 

 

8

--------------------------------------------------------------------------------

 